PER CURIAM.
The Kentucky State Bar Association made complaint against the respondent, Lance Kohler, a member of the Kentucky State Bar Association, for his failure to pay the prescribed dues as a practicing attorney. On March 8, 1967, by order of this court the respondent was suspended from practicing law for nonpayment of Bar dues. Pursuant to RCA 3.530 a rule was issued against the respondent to show cause why he should not be disciplined for alleged unauthorized practice subsequent to the order of March 8, 1967.
In his response the respondent admitted that he had practiced law following his suspension on March 8, 1967, and undertook to explain his delinquency in payment of dues as resulting from a misunderstanding in the office administration of a firm of attorneys with which he was formerly connected.
The issues were referred to Honorable Henry Meigs, the regular judge of the Franklin Circuit Court, as a Special Commissioner. Pursuant to the admission of *739the respondent of all the material allegations of the complaint, the Special Commissioner concluded that no just cause was shown why the respondent should not be held in contempt and recommended that the rule against him should be made absolute and the respondent suspended and enjoined from the practice of law, conditioned that the respondent may purge himself of such contempt by payment of all delinquent Bar dues, plus a fine of $25.00 together with the costs of this disciplinary action.
Our review of the record persuades us that the finding and recommended order of the Special Commissioner should be, and they are, accepted and approved. It is ordered, therefore, that the respondent, Lance Kohler, be and he is hereby held to be in contempt of this court and is suspended and enjoined from the practice of law in Kentucky subject, however, to his right to purge himself of such contempt by payment of all delinquent dues to the Kentucky State Bar Association, together with a fine of $25.00 and the costs of this action, to be accompanied by his application for reinstatement as an attorney in the regular and customary manner.
All concur.